Exhibit 10.1

 

TERMINATION AND WAIVER AGREEMENT

 

This Termination and Waiver Agreement (this “Agreement”) is dated as of
November 5, 2014, by and among KYTHERA Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), KYTHERA Holdings Ltd., a company incorporated under
the laws of Bermuda (“KHL”) (solely for purposes of Article II hereof), and
Bayer Consumer Care AG, a company organized under the laws of Switzerland
(“Bayer”).

 

RECITALS

 

A.                                    The Company and Bayer are party to that
certain Registration Rights Agreement, dated March 7, 2014 (the “Registration
Rights Agreement”), providing for certain registration rights relating to shares
of common stock (the “Shares”) of the Company issued pursuant to that certain
Securities Purchase Agreement, dated March 7, 2014, by and among the Company,
KHL and Bayer (the “Securities Purchase Agreement”).

 

B.                                    The Company, KHL and Bayer, as applicable,
wish to terminate the Registration Rights Agreement and permanently and
irrevocably waive certain provisions of the Securities Purchase Agreement only
to the extent expressly set forth in this Agreement.

 

C.                                    Section 6(f) of the Registration Rights
Agreement provides that it may be amended or waived in a written instrument
signed by the Company and the holder of a majority of then outstanding
Registrable Securities (as defined therein).

 

D.                                    Section 6.4 of the Securities Purchase
Agreement provides that it may be waived, modified, supplemented or amended in a
written instrument signed by the Company, KHL and Bayer.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, KHL (solely for purposes
of Article II hereof) and Bayer hereby agree as follows:

 

ARTICLE I.
REGISTRATION RIGHTS AGREEMENT

 

1.1       Representations.  Bayer hereby represents to the Company that Bayer is
the Holder (as defined in the Registration Rights Agreement) of all Registrable
Securities (as defined therein) outstanding as of the date of this Agreement.

 

1.2       Termination.  The Company and Bayer hereby agree to terminate the
Registration Rights Agreement in its entirety, and the Registration Rights
Agreement is hereby terminated in its entirety, including but not limited to the
covenants and rights provided for therein and the provisions that would
otherwise survive termination pursuant to Section 6(g) thereof; provided,
however, that obligations of the Company in Section 6(e) shall survive until
(and including) March 31, 2015.

 

ARTICLE II.
SECURITIES PURCHASE AGREEMENT

 

2.1       Waiver and Covenant.  The Company and KHL hereby agree to waive
permanently and irrevocably Sections 4.1(d) and 4.1(e) of the Securities
Purchase Agreement, and Sections 4.1(d) and 4.1(e) of the Securities Purchase
Agreement are hereby permanently and irrevocably waived. Bayer hereby agrees to
act in good faith in conducting any sales or other disposition of the Shares in
an orderly manner reasonably intended to minimize disruption of the public
trading of the Company’s common stock, including but not limited to consulting
with the Company (directly and/or through Bayer’s designated broker, Morgan
Stanley) with respect to its plan of distribution with respect to the Shares,
with such consultation being deemed satisfied by providing the Company
(including telephonically if conveyed to the Chief Executive Officer, Chief
Financial Officer or General Counsel of the Company, at least one of whom the
Company shall cause to be available reasonably promptly upon request for such a
telephone call) with a general description of Bayer’s anticipated sales of the
Shares, and the anticipated process with respect thereto, in advance of the
initial sale being made, but not repeatedly thereafter so long as such sales are
generally reasonably consistent with the process previously described to the
Company.

 

--------------------------------------------------------------------------------


 

2.2       Legend Removal.  Prior to March 31, 2015, following any sales in
compliance with Rule 144 that are referred to Section 2.1 above, Bayer agrees to
provide (directly or through Morgan Stanley) a customary Rule 144 representation
letter to the Company, in substantially the form previously provided to the
Company (the “Representation Letter”). Upon receipt of the completed
Representation Letter, and following Rule 144 becoming available for the resale
of the Shares at such time at which there remains a requirement for the Company
to be in compliance with the current public information required under Rule 144
(the “Current Public Information Requirement”), the Company shall promptly cause
its counsel to provide a legal opinion as may reasonably be required by the
Company’s transfer agent and shall issue any other necessary instructions to the
transfer agent providing for the removal of the legend set forth in
Section 4.1(b) of the Securities Purchase Agreement from any legended Shares
which have been sold by Bayer, and shall use reasonable efforts to cause its
transfer agent to issue any such shares so sold without restrictive legends
within not later than three (3) business days following the receipt of the
completed Representation Letter by the Company. Following Rule 144 becoming
available for the resale of the Shares at such time at which the Current Public
Information Requirement no longer applies, the Company confirms that
Section 4.1(c) of the Securities Purchase Agreement shall govern any subsequent
legend removals, and agrees that upon receipt from Bayer (directly or through
Morgan Stanley) of the final completed Representation Letter requesting the
removal of all legends, the Company shall promptly cause its counsel to provide
a legal opinion as may reasonably be required by the Company’s transfer agent
and shall issue any other necessary instructions to the transfer agent providing
for the removal of the legend set forth in Section 4.1(b) of the Securities
Purchase Agreement from any remaining legended Shares held by Bayer. Thereafter,
no further Representation Letters or other notifications of sales shall be
required of Bayer.

 

2.3       Confirmation. Except as expressly provided pursuant hereto, the
Securities Purchase Agreement shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects.

 

ARTICLE III.
MISCELLANEOUS

 

3.1       Governing Law.  This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different jurisdiction.

 

3.2       Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

 

2

--------------------------------------------------------------------------------


 

3.3       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

KYTHERA BIOPHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Keith Leonard

 

Name: Keith Leonard

 

Title: President and CEO

 

 

 

 

 

KYTHERA HOLDINGS LTD.

 

(solely for purposes of Article II hereof)

 

 

 

 

 

By:

/s/ Keith Leonard

 

Name: Keith Leonard

 

Title: President and CEO

 

[Signature Page to Termination and Waiver Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

BAYER CONSUMER CARE AG

 

 

 

 

 

By:

/s/ Ernst Coppens

 

Name: Ernst Coppens

 

Title: CFO

 

 

 

 

 

 

 

By:

/s/ Pascal Buergin

 

Name: Pascal Buergin

 

Title: Legal Counsel

 

 

[Signature Page to Termination and Waiver Agreement]

 

--------------------------------------------------------------------------------